  Case 19-09015       Doc 44      Filed 10/31/19 Entered 10/31/19 13:43:27          Desc Main
                                  Document      Page 1 of 127



IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      NORTHERN DISTRICT OF IOWA


 IN RE:                                           Chapter 11
                                                  Case No. 18-01297
 VEROBLUE FARMS USA, INC., et al.,
                                                  DEBTORS’ AMENDED
                  DEBTORS.                        ADVERSARY COMPLAINT
                                                  AGAINST CASSELS BROCK &
                                                  BLACKWELL LLP



 VEROBLUE FARMS USA, INC., et al.,
                                                  Adversary No. 19-09015
                 PLAINTIFFS

                       vs.

 CASSELS BROCK & BLACKWELL LLP

               DEFENDANTS.


       The Debtors, VeroBlue Farms USA, Inc, et al., (“Debtors”), comprised of VeroBlue

Farms USA, Inc. (“VBF”), VBF Operations, Inc. (“VBF Ops”), VBF Transport, Inc. (“VBF

Transport”), VBF IP, Inc. (“VBP IP”) and Iowa’s First, Inc. (“Iowa’s First”), by and through

their counsel, and for their Amended Adversary Complaint against Cassels Brock & Blackwell

LLP (“Cassels”) respectfully state:

                             I.       JURISDICTION AND VENUE

       1.      This action is an adversary proceeding filed in accordance with Rule 7001 of the

Federal Rules of Bankruptcy Procedure.

       2.      This Court has subject matter jurisdiction over this proceeding pursuant to 28

U.S.C. §§ 157 and 1334.
  Case 19-09015       Doc 44     Filed 10/31/19 Entered 10/31/19 13:43:27             Desc Main
                                 Document      Page 2 of 127



       3.      This court has subject matter jurisdiction of this Complaint by operation of 28

U.S.C. §§ 157 and 1334, 11 U.S.C. §§ 105, 541, 542, 543, and 1101 et seq, and F.R.B.P. 7001.

This Court’s subject matter jurisdiction is further augmented by a General Reference Order

issued by the United States District Court for the Northern District of Iowa. Additionally, the

Defendant has consented to the exercise of subject matter and personal jurisdiction by this Court,

because it has filed a Proof of Claim with this Court (Doc. 21-1). Counts I and II are core

proceedings by operation of 28 U.S.C. §157(b)(2)(E). Counts III and IV (Alternative Counts I

and II) are core proceedings by operation of 28 U.S.C. §157(b)(2)(H). To the extent, if at all, this

Complaint does not involve a core proceeding, the Plaintiffs consent to the entry of final

judgment and the rendition of legal conclusions by this Court.

       4.      This Court has also has personal jurisdiction over this matter pursuant to Iowa

Code § 617.3 as Cassels has made a contract with Debtors to be performed in whole or in part in

Iowa, and alternatively committed tortious acts in part in Iowa, and against Iowa residents, The

Debtors.

       5.      This adversary proceeding is a core proceeding under 28 U.S.C. §§ 151, 157(b)

and 11 U.S.C. § 1142, because it arises under the Chapter 11 case filed by Debtors and is

necessary to the administration of the estate as Cassels is holding property of the Debtors’ estate.

       6.      Venue of this proceeding is proper in this District pursuant to 28 U.S.C. § 1409.

                                        II.     PARTIES

       7.      VBF is a Nevada corporation with its principal place of business in Webster City,

Iowa. VBF Ops is a Texas corporation with its principal place of business in Webster City,

Iowa. VBF Transport is a Delaware corporation with its principal place of business in Webster

City, Iowa. VBF IP is a Texas corporation with its principal place of business in Webster City,
  Case 19-09015       Doc 44     Filed 10/31/19 Entered 10/31/19 13:43:27              Desc Main
                                 Document      Page 3 of 127



Iowa. Iowa’s First is an Iowa corporation with its principal place of business in Webster City,

Iowa.

        8.     Cassels is believed to be an Ontario provincial limited liability partnership

engaged in the practice of law and based in Toronto, Ontario, Canada.

                    III.    SUMMARY OF ADVERSARY COMPLAINT

        9.     The Court has come to know of the so-called “Founders” of Debtors, five men (Les

Wulf, Bruce Wall, Keith Driver, Ted Rea, and James Rea) who misappropriated and squandered

close to $80,000,000 of debt and equity invested in Debtors in less than two years.

        10.    During their tenure at Debtors, the Founders retained Cassels as counsel for Debtors

and the Founders had other relationships with Cassels outside of Cassels’ representation of

Debtors.

        11.    Cassels actively represented Debtors from in or around Fall of 2014 through in or

around late 2017. However, Cassels has never formally terminated its representation of Debtors,

to Debtors’ knowledge, and therefore Debtors consider Cassels to be their current counsel.

Whether Cassels is Debtors’ current or former counsel, however, is irrelevant to the relief

requested in this Motion.

        12.    Debtors requested their own client files from Cassels over one month ago. Cassels

has refused to comply with this request, despite the clear attorney-client relationship between

Cassels and Debtors, evidenced by the fact that Cassels has filed five Proofs of Claim, under

penalties of perjury, each for $275,349.21, in this case, as well as other evidence.

        13.    Regardless, Cassels is holding Debtors’ property. Accordingly, Debtors request a

judgment ordering Cassels to turn over all its files (electronic and hard copy) as they relate to

Debtors or their Canadian affiliate (VeroBlue Farms, Inc. or “VBF Canada”), and as further
  Case 19-09015        Doc 44     Filed 10/31/19 Entered 10/31/19 13:43:27              Desc Main
                                  Document      Page 4 of 127



specified herein, as such files are unquestionably property of the bankruptcy estate.

       14.     During the four year period preceding the original petition date of September 21,

2018, Cassels billed Debtors for legal services.

       15.     Debtors believe they had an attorney-client relationship with Cassels and hence

Debtors’ request for turnover of client files. Pleading in the alternative, however, if the Court

should find, however, that there was no attorney-client relationship, then the payments Debtors

made to Cassels in the two years preceding the filing of their bankruptcy petitions overall constitute

fraudulent conveyances pursuant to 11 U.S.C. § 548. Further, any payments Debtors made to

Cassels during the four years prior to filing their bankruptcy petitions would constitute voidable

payments pursuant to Iowa Code Chapter 684.

       16.     Debtors waive no privilege in bringing this Adversary Complaint, and along those

lines have redacted certain information, or have withheld it subject to the Court’s directive for an

in-camera inspection, protective order, and/or other privilege protections.

                              IV.     FACTUAL BACKGROUND

A.     Cassels’ Representation Of Debtors And The Founders

       17.     Four of the five Founders have Canadian roots and, as Debtors are recently

learning, have had a longstanding relationship with Cassels, a Canadian firm, outside of Debtors’

business. For example, Debtors have recently discovered emails to that effect between several of

the Founders and Cassels attorneys, especially Sean Maniaci (“Maniaci”), who is currently

identified by Cassels as a partner in its securities law group, purporting to specialize in industries

such as aquaculture (Debtors’ business).

       18.     These emails include one dated September 8, 2014, from Maniaci to Founder Les

Wulf (“Wulf”) regarding an entity called “Left Rail Investments Inc,” an entity in which
  Case 19-09015       Doc 44     Filed 10/31/19 Entered 10/31/19 13:43:27           Desc Main
                                 Document      Page 5 of 127



Maniaci’s brother Anthony is also involved, and the entity itself acquired VBF stock at half

price. (Exhibit A-1 and A-21.)

       19.     Another email chain dated September 29, 2014, shows Cassels’ representation of

the Founders in one of their other businesses, ChipMeds Inc. (Exhibit A-2.) See also, Exhibit

A-3, October 15-16, 2014 emails among Maniaci, Wulf, and others regarding ChipMeds Inc. and

other Founder entities unrelated to Debtors as far as Debtors are aware. Cassels has filed Proof

of Claim #21 in these proceedings for services performed through November 2017. However,

Debtors know of no disengagement letter or agreement between Debtors and Cassels.

       20.     Attached as Group Exhibit A-4 are various Cassels invoices and other billing

statements to Debtors showing a large breadth of representation from 2014 through 2017,

including the following matters: “General Corporate Matters,” “Private Placement of Preferred

Shares,” “Opposing Flows Aquaculture,” “December 2015 Offering,” “Controlled Importation

List Regulatory Matters,” “Common Share Offering,” “Common Share Offering (Friends and

Family),” “Tank Leasing,” and “Restructuring.”

       21.     The “Restructuring” Work (“Restructuring”) pertained to Cassels joint efforts

with LLP (“Jackson Walker”), also counsel for Debtors, through which the shares of VBF

Canada would be “migrated” such that VBF Canada shares would effectively be converted to

VBF shares, as VBF was the core, operative entity. Thus, Cassels performed extensive work in

this endeavor on behalf of Debtor VBF and its affiliates. Ultimately, the Restructuring did not

occur in the form contemplated by Jackson Walker and Cassels.

       22.     Cassels’ invoices were addressed to VBF Canada, but were sent to Canada,

Texas, or Iowa, and the services ultimately were for other Debtors such as VBF, which was

incorporated on September 5, 2014. Further, wire transfer forms included in Exhibit A-4 show
  Case 19-09015         Doc 44    Filed 10/31/19 Entered 10/31/19 13:43:27            Desc Main
                                  Document      Page 6 of 127



that Debtor VBF paid Cassels invoices (See e.g., July 12, 2016 wire transfer form included in

Exhibit A-4).

             23. Examples of Cassels’ representation of Debtors include (a) as to securities law

issues for Debtors, as evidenced by Exbibit A-5, an October 22, 2014 email between Cassels and

Wulf, copying Manaiaci, and relating to a Canadian provincial form apparently for securities

laws, entitled “VBF-Securities Commission Filing re Family and Friends Round;” (b) assistance

of the Founders in drafting written representations to potential investors and/or lenders, many of

which have turned out to be fraudulent, as evidenced by Exhibit A-6, an August 10, 2014 email

chain between Wulf and Maniaci that contains many of Maniaci’s comments and revisions to

one memorandum containing such representations, and similarly by Exhibit A-7, a January 19-

21, 2015 email chain among Wulf, Maniaci, and others, showing more of Maniaci’s input on

such representations; (c) preparation of corporate records, as evidenced by Exhibit A- 8; (d)

counseling Debtors, especially VBF, on the Restructuring, as evidenced by Exhibit A-9, a May

9, 2017, email (redacted) from Maniaci to Rick Dahlson of Jackson Walker with a copy to Wulf;

and (e) handling a host of other issues for Debtors as evidenced by Group Exhibit A-4 (billing

records).

       B.       Cassels’ Proofs Of Claim In These Proceedings

       24.      Cassels has filed five Proofs of Claim in these bankruptcy proceedings, each for

$275,349.21 for “Legal Services,” against each of the five Debtors (“Cassels Proofs of Claim”)

(See e.g. Doc. 21-1).

       25.      The Cassels Proofs of Claim are singed by Abidali Ismaili as an “authorized

agent” of Cassels under the penalties of perjury, and are dated November 26, 2018.
  Case 19-09015       Doc 44     Filed 10/31/19 Entered 10/31/19 13:43:27             Desc Main
                                 Document      Page 7 of 127



       26.     Each of the five Cassels Proofs of Claim identify either Debtor VBF, VBF Ops,

VBF Transport, VBF IP, or Iowa’s First as the Debtor subject to its Proof of Claim.

       27.     However, attached to the Cassels Proofs of Claim are two invoices not to any of

the identified Debtors, but to VBF Canada. The first invoice, dated September 27, 2017, was sent

to a Plano, Texas address, was for “General Corporate Matters,” and further identified as

“relating to general corporate as well as tax advice relating to the Restructuring; and

correspondence with working group on all matters.” This invoice lists extensive work by

Maniaci and other Cassels lawyers as to the Restructuring.

       28.     The second Cassels invoice attached to each of its proofs of claim, sent to

Debtors’ Webster City, Iowa address, was also for the Restructuring. Therefore, these invoices

do not pertain to VBP IP per se, as evident from the work described in the invoices. Instead, the

alleged work performed was for the Debtors and their affiliates.

C.     Maniaci’s Other Hat: A Preferred Shareholder Of Debtors’ Affiliate

       29.     Maniaci also purportedly became a preferred shareholder of Debtors’ affiliate

VBF Canada, along with his brother Anthony, and appears to be one of the first shareholders of

Debtors. (Exhibit A- 10, August 15, 2014 email between Maniaci and Wulf identifying Maniaci

(listed as “Sean”) as one of ten shareholders along with the Founders (James Rea, Ted Rea,

Bruce Hall, Wulf, and Keith Driver); and, Exhibit A-11, September 29, 2014 email chain

between Maniaci and Wulf, attaching an Excel spreadsheet including Maniaci and his brother as

shareholders (as noted on Maniaci’s email to Wulf, attaching the spreadsheet “with mine

included,” and further demonstrating that Maniaci and his brother Anthony, along with other

early shareholders, received a 50% discount on their stock).
  Case 19-09015       Doc 44      Filed 10/31/19 Entered 10/31/19 13:43:27            Desc Main
                                  Document      Page 8 of 127



       30.     Especially troubling is that Maniaci’s entity, Sailstreet Capital Inc., received

750,000 shares in VBF Canada for a grand total of .075 for all 750,000 shares (seventy-five

cents) in May 2014, as shown on Exhibit A-19 (spreadsheet), Exhibit A-20, a subscription

agreement signed by Maniaci for Sailstreet Capital and counter-signed by Wulf for VBF Canada

reflecting that price, and Exhibit A-21, documentation showing that Sailstreet Capital Inc. paid

“$0.000001” per share of stock.

       31.     The Maniaci’s were not done with their acquisition of stock for less than others

were paying, as the aforementioned entity headed by Maniaci’s brother (Anthony), Left Rail

Investments Inc. and also possibly involving Founder Wulf, as well as Maniaci and his brother

personally, also received stock for .50 a share, less than the .90 per share that others were paying

at that time. (See, Exhibit A-21.) Debtors have not located any documentation indicating that

the Maniaci’s or their entities paid any more for this stock than is indicated above. But the

documentation does indicate that Maniaci’s entity, Sailstreet, paid .000001 per share of stock at a

time when others were paying about 900,000 times that amount, or .90 per share. (See, Exhibit

A-21, handwritten notes of price per share apparently affixed at or near the date of this June 2016

document.)

       32.     Exhibit A-12 is stark documentation of Maniaci’s conflicts-of-interest. It is a

document with an effective date of December 31, 2016 among the following parties, Maniaci

personally, VBF Canada, and VBF, signed by Wulf for the Debtor VBF and VBF Canada,

through which Maniaci granted VBF Canada (and possibly Debtor VBF) an option to purchase

Maniaci’s stock in that entity (reflected as 40,000 shares, which according to Exhibit A-11 was

the combined amount owned by Maniaci and his brother), for $1.00 per share (for which Maniaci

and his brother apparently paid .50).
  Case 19-09015       Doc 44     Filed 10/31/19 Entered 10/31/19 13:43:27              Desc Main
                                 Document      Page 9 of 127



       33.     Upon information and belief, this option agreement was part and parcel of the

aforementioned Restructuring in which Maniaci and Cassels represented Debtors and VBF

Canada as lawyers, and regardless their representation of Debtors was ongoing as of December

31, 2016 as set forth in Exhibit A-1.

D.     Cassels Fails To Turnover Client Documents To Its Client

       34.     On February 12, 2019, Debtors’ outside general counsel sent a written demand

letter (“Demand”) to Cassels managing partner, copying Maniaci. (Exhibit A-13.) In the

Demand, Debtors and VBF Canada demanded that Cassels indicate by February 15 its written

agreement to turn over all its file materials relating to the Debtors or VBF Canada.

       35.     Cassels responded to the Demand on February 25, 2019 (Exhibit A-14), when the

firm’s general counsel replied and advised that “I plan to meet with Mr. Maniaci in the next day

or two to gather information relating to this matter and to consider the points that you have

raised. After meeting with Mr. Maniaci, I intend to provide you with a substantive response to

your February 12 letter.” Debtors’ outside general counsel replied on February 25, 2019, asking

for that substantive response by March 1, 2019. (Exhibit A-15.)

       36.     On March 5, 2019, Cassels advised Debtors’ outside general counsel that the firm

is “in the process of engaging counsel and we leave it to that counsel to communicate with you

as appropriate.” (Exhibit A-16.)

       37.     On March 20, 2019, Cassels itself, and not outside counsel as promised in

Cassels’ March 5, 2019 letter, further replied to the Demand, wholly rejecting the Demand and

refusing to produce one document to Debtors, former clients to Cassels, stating in part:

               Your February 12 letter states that your firm represents VeroBlue Farms USA
               Inc. (“VB USA”). At no time has Cassels Brock & Blackwell LLP represented
               that entity. At all relevant times in the past, this firm represented only VeroBlue
               Farms, Inc., a corporation subsisting under the Canada Business Corporations
  Case 19-09015       Doc 44     Filed 10/31/19 Entered 10/31/19 13:43:27             Desc Main
                                 Document      Page 10 of 127



               Act.

A true and correct copy of Cassels’ March 20, 2019 letter is attached as Exhibit A-22.

       38.     In fact, the Demand identified counsel writing the letter as representing

“VeroBlue Farms USA (“VBF”) and its affiliates.” (Exhibit A-13.) Also, the Demand copied

Norman McCowan, president of all Debtor entities and VBF Canada.

       39.     More problematic, the March 20, 2019 Cassels letter, Exhibit A-22, directly

contradicts the sworn Cassels Proof of Claim, where Cassels claims almost $300,000 from

Debtors for “general corporate” or “restructuring” “Legal Services” performed (certainly not

limited to intellectual property work, as would be relevant to Debtor VBF IP).

E.     Maniaci’s And Cassels’ Third Hat: Advocate Against Clients (Debtors)

       40.     Unfortunately, Maniaci has manipulated his conflicted position as both

shareholder of Debtors, and Debtors’ counsel to attempt to blatantly harm the Debtors in these

very proceedings. On January 9, 2019, Maniaci wrote a letter (“January 9 Maniaci Letter”) to

his “Fellow VBF Shareholder[s].” (Exhibit A-17). The letter is striking by what it

misrepresents, and what it conceals.

       41.     The January 9 Maniaci Letter contradicts the March 20, 2019 Cassels letter, in

which Cassels claimed that Maniaci wrote that letter “solely in his capacity as shareholder of

VeroBlue Farms Inc.” Maniaci, in his January 9 Letter, does not specify that his shareholder

status is limited to that entity (VBF Canada). Instead, the January 9 Letter was it is written by

Maniaci as a “Fellow VBF Shareholder,” and not limited to any particular entity, whether it be

Debtors or VBF Canada. Along those lines, the January 9 Maniaci Letter further identifies

VeroBlue Farms USA, Inc. as “VBF,” indicating that Maniaci’s intended audience for his letter
  Case 19-09015        Doc 44     Filed 10/31/19 Entered 10/31/19 13:43:27             Desc Main
                                  Document      Page 11 of 127



was not limited to VBF Canada shareholders. Regardless, shareholders of Debtor VBF received

this letter.

        42.    The January 9 Maniaci Letter is deceptive in other ways. For example, Maniaci

starts the letter with this sentence: “I write to you as a minority shareholder of VeroBlue Farms,”

again not specifying in which entity he is a shareholder, how he acquired his stock, or how much

he paid for his stock (nothing for most of it, through Sailstreet).

        43.    Further, although the letter is written on Cassels letterhead by Cassels partner

Maniaci, perhaps to give the letter an air of respectability as written from a law firm, Maniaci

nowhere discloses in his letter that Cassels or he have served as counsel to Debtors on an

extensive array of matters from inception of the Debtors’ business for years thereafter. (In fact,

Maniaci does not specify that he is a lawyer, although he wrote the letter on Cassels letterhead.)

As to that point, the March 20, 2019 Cassels letter states: “We do acknowledge that such letter

was written without the authorization of management of this firm, and, therefore, Mr. Maniaci’s

letter written in his personal capacity should not have been put on to our firm’s letterhead.”

Exhibit A-22. As stated, however, Maniaci was a partner of Cassels at the time he wrote his

January 9 Letter.

        44.    Also, Maniaci conceals in his January 9 Letter that his brother and he received

their personal stock at half the price that other shareholders paid for their stock (including

recipients of Maniaci’s letter). Maniaci also conceals from the recipients of his letter that

Cassels and his firm have represented the Founders on matters unrelated to Debtors, and

apparently have a close relationship to the Founders.

        45.    In the second paragraph of the January 9, 2019 Maniaci Letter, Maniaci falsely

represents that “the Bankruptcy Court appointed attorney Tom Fawkes to represent the Official
  Case 19-09015       Doc 44     Filed 10/31/19 Entered 10/31/19 13:43:27              Desc Main
                                 Document      Page 12 of 127



Committee of the Unsecured Creditors (“Creditors’ Committee”) in the Bankruptcy Case,” when

no such appointment occurred. Therefore, Maniaci has incorporated the Court, without the

Court’s consent, into his misconduct.

       46.     In that same paragraph, Maniaci represents to the shareholder-recipients that an

“investigation” and “initial conclusions” were performed by the Creditors’ Committee, and that

the committee “formally challenged… Broadmoor’s claim” (referencing the committee’s

“Challenge Notice”) and took other actions. This is also deceptive, as Creditors’ Committee

counsel has acknowledged that the Founders were the source of information for the Challenge

Notice, that he performed no independent investigation of substance, and that essentially the

Creditors’ Committee at that time, with two of the Founders’ relatives (William Turk) as a

member, doing the Founders’ bidding (even seeking a dismissal of VBF’s District Court case

against the Founders for no consideration). (See, Exhibit A-18.) The Creditors’ Committee has

since withdrawn the Challenge Notice (Doc. 338, p. 4 of 7).

       47.     In the January 9, 2019 Maniaci Letter, Maniaci shamefully solicits clients for

Aaron Hammer and John Guzzardo, counsel to the so-called “Ad Hoc Committee” of equity

investors, admitting that he is essentially trying to “crowdfund litigation” through his letter

(“AHC”). Without a doubt, Maniaci is working in concert with the AHC counsel. On March 18,

2019, the Court barred the AHC from participation in these bankruptcy proceedings. (Doc. 398).

       48.     Maniaci also misleadingly represents in the letter that the recipients will have a

chance to “participate in a Bankruptcy Case recovery” in exchange for contributing their funds

for AHC counsel fees, neglecting to mention that any claims, meritless as they may be, would be

assets of the estate, and also neglecting to disclose that there are over $80 million worth of debt

and equity with a higher priority than common shareholders (i.e. recipients of the letter). Maniaci
  Case 19-09015       Doc 44     Filed 10/31/19 Entered 10/31/19 13:43:27             Desc Main
                                 Document      Page 13 of 127



makes other false or misleading statements to Debtors’ detriment, including, but not limited to,

his statement that the Creditors’ Committee has determined that VBF’s pending federal court

lawsuit against the Founders is “retaliatory and without merit.” This, combined with Maniaci’s

obvious lobbying against his clients’ (Debtors’) Plan or Reorganization, blatantly demonstrates

Maniaci’s (and Cassels’) intent to undermine the Debtors’ interests.

             COUNT I-ACTION FOR TURNOVER OF ESTATE PROPERTY
                      PURSUANT TO 11 U.S.C.A. § 542 (a), (e)

       49.     Debtors adopt and reincorporate paragraphs 1 through 48 as paragraph 49 of

Count I as if more fully alleged herein.

       50.     11 U.S.C.A. § 542 (“Turnover of property to the estate”) provides in relevant sub-

parts as follows:

       (a) Except as provided in subsection (c) or (d) of this section, an entity, other than a
       custodian, in possession, custody, or control, during the case, of property that the trustee
       may use, sell, or lease under section 363 of this title, or that the debtor may exempt under
       section 522 of this title, shall deliver to the trustee, and account for, such property or the
       value of such property, unless such property is of inconsequential value or benefit to the
       estate.

       (e) Subject to any applicable privilege, after notice and a hearing, the court may order an
       attorney, accountant, or other person that holds recorded information, including books,
       documents, records, and papers, relating to the debtor’s property or financial affairs, to
       turn over or disclose such recorded information to the trustee.

       51.     Cassels has no legal basis to withhold client file materials from Debtors, which

are property of the bankruptcy estate. Indeed, Cassels itself has filed five Proofs of Claim in this

matter, acknowledging that it has provided legal services for the Debtors. Regardless, other facts

alleged herein demonstrate that Cassels performed legal services for the Debtors, and, in any

event, the records of VBF Canada are interrelated to Debtors’ client records and therefore must

be turned over to Debtors.
  Case 19-09015        Doc 44     Filed 10/31/19 Entered 10/31/19 13:43:27             Desc Main
                                  Document      Page 14 of 127



       52.     Therefore, Cassels must be immediately ordered to turnover all file materials

(“VBF Files”) related to Debtors or their affiliates, including, but not limited to, VBF Canada.

       WHEREFORE the Debtors respectfully request that this Court order Cassels Brock &

Blackwell LLP to turn over its entire file(s), however maintained, whether paper, electronic or

otherwise maintained by the firm in conjunction all matters on which it represented the Debtors

and all affiliates without withholding any documents based on a claim of privilege as the entire

file is the property of the Debtors; the Debtors also respectfully request such other relief as the

Court deems just and equitable given the circumstances, including, but not limited to, costs.

                         COUNT II-COMMON LAW CONVERSION

       53.     Debtors adopt and reincorporate paragraphs 1 through 52 as paragraph 53 of

Count II as if more fully alleged herein.

       54.     Debtors have ownership and other possessory rights in the Client Files.

       55.     Cassels has exercised dominion or control over the Client Files inconsistent with

Debtors’ ownership rights therein.

       56.     Consequently, Debtors have suffered compensatory damages as a direct and

proximate result of Cassels’ conversion of the Client Files. Such damages are in excess of

$75,000, exclusive of costs and interest.

       57.     Further, Debtors are entitled to an award of punitive damages, in an amount to be

determined at trial or hearing, against Cassels as its conversion of the Client Files was willful

and malicious, and attended by the misconduct alleged herein.

       WHEREFORE, the Debtors respectfully request that this Court order Cassels Brock &

Blackwell LLP to turn over its entire file(s), however maintained, whether paper, electronic or

otherwise maintained by the firm in conjunction all matters on which it represented of the
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 15 of 127
  Case 19-09015       Doc 44     Filed 10/31/19 Entered 10/31/19 13:43:27            Desc Main
                                 Document      Page 16 of 127



       63.      Therefore, the above-described transfer is voidable by the Debtors under 11 U.S.C.

548.

       WHEREFORE, if the Court finds there was no attorney-client relationship between Cassels

and the Debtors, then Debtors respectfully request that this Court order Cassels to account for any

and all payments, whether money, property, or stock, Cassels received from Debtors for legal

services on or within the two years prior to the time of filing, September 21, 2018; order Cassels

to pay to the Debtors the total of said accounting; order Cassels to release Debtors from any

obligations incurred on or within the two years prior to the above-stated time of filing; order

Cassels to pay the costs of this action; and grant the Debtors such other and further relief as the

court might deem to be just and proper.

       COUNT IV- IOWA CODE CHAPTER 684 FRAUDULENT CONVEYANCE

                          (ALTERNATIVE TO COUNTS I AND II)

       64.      The Debtors adopt and reincorporate paragraphs 1 through 63 as paragraph 64 of

Count V as if more fully alleged herein.

             65. Pursuant to 11 U.S.C. 544(a), debtor in possession may avoid transfers or

obligations which are voidable by creditors under state law. See In re Walter, 462 B.R. 698, 705

(Bankr. N.D. Iowa 2011). In re Dergance, 218 B.R. 432, 436 (Bankr. N.D. Ill. 1998) (“[A]s the

purpose of § 544(b) is to allow the trustee to bring a state law cause of action in the context of a

bankruptcy adversary proceeding”).

       66.      Under Iowa Code §684.5, in conjunction with Iowa Code §684.7, the above-

described transfers or obligations to creditors whose claims arose before the transfers or

obligations were made are voidable. Additionally, under Iowa Code §684.4 in conjunction with
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 17 of 127
  Case 19-09015       Doc 44    Filed 10/31/19 Entered 10/31/19 13:43:27           Desc Main
                                Document      Page 18 of 127



319-362-2137 (main)                               cpritikin@thompsoncoburn.com
Dchilders@elderkinpirnie.com                      eboyleperich@thompsoncoburn.com




                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing Objection has been filed electronically in
the above captioned case with the Clerk of the United States Bankruptcy Court by using the
CM/ECF system and copies were served on the parties who receive notice via the Court’s ECF
notification system.

Date: October 31, 2019
                                                                                /s/ Laura Moon


Cassels Brock & Blackwell LLP
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 19 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 20 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 21 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 22 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 23 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 24 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 25 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 26 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 27 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 28 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 29 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 30 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 31 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 32 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 33 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 34 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 35 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 36 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 37 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 38 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 39 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 40 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 41 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 42 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 43 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 44 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 45 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 46 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 47 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 48 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 49 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 50 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 51 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 52 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 53 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 54 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 55 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 56 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 57 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 58 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 59 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 60 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 61 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 62 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 63 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 64 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 65 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 66 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 67 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 68 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 69 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 70 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 71 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 72 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 73 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 74 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 75 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 76 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 77 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 78 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 79 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 80 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 81 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 82 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 83 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 84 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 85 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 86 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 87 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 88 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 89 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 90 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 91 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 92 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 93 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 94 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 95 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 96 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 97 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 98 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document      Page 99 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 100 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 101 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 102 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 103 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 104 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 105 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 106 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 107 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 108 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 109 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 110 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 111 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 112 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 113 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 114 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 115 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 116 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 117 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 118 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 119 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 120 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 121 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 122 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 123 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 124 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 125 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 126 of 127
Case 19-09015   Doc 44   Filed 10/31/19 Entered 10/31/19 13:43:27   Desc Main
                         Document     Page 127 of 127
